Case 3:19-cv-01687-SCC Document 25 Filed 03/08/21 Page 1 of 6




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO


   BAUTISTA CAYMAN ASSET COMPANY

         Plaintiff,

                       v.
                                           CIV. NO.: 19-1687 (SCC)
   REGENCY DEVELOPMENT OF
   YABUCOA, INC. ET AL.,

         Defendants.




                            OPINION AND ORDER

        This matter stems from a state court action against

    Regency Development of Yabucoa, Inc. (“Regency”), Osvaldo

    Domenech Rivera, Ivonne Sosa Mussenden 1, and Enrique

    Rodriguez (collectively, the “Regency Defendants”) for a

    defaulted construction loan. See Docket Nos. 1 and 12, Ex. 2.

    Pending before the Court are Third-Party Defendant Federal

    Deposit Insurance Corporation’s (“FDIC” or “FDIC-R”)

    Motion to Dismiss for Lack of Subject Matter Jurisdiction and

    Motion to Dismiss as a Matter of Law, see Docket Numbers 22

    and 23, as well as Plaintiff Bautista Cayman Asset Company’s

    (“Bautista”) Motion to Remand, see Docket Number 24. For




    1The Complaint also names the conjugal partnership between Mr.
    Domenech and Ms. Sosa as a Defendant.
Case 3:19-cv-01687-SCC Document 25 Filed 03/08/21 Page 2 of 6

    BAUTISTA v. REGENCY ET AL.                                 Page 2



    the reasons stated herein, all three pending Motions are

    granted.

        I.      Factual and Procedural Background

        This action began when Doral Bank filed a Complaint in

    Puerto Rico state court for default on a construction loan (the

    “Loan”) against the Regency Defendants. See Docket No. 12,

    Ex. 2. Doral Bank sought the collection of money and

    foreclosure on a real property mortgage that secured the

    Loan. The Regency Defendants filed an Answer to the

    Complaint as well as a Counterclaim against Doral Bank,

    alleging that Doral Bank failed to fully fund the Loan, which

    interfered with the Regency Defendants’ ability to complete

    the construction project and thus seeks the complete funding

    of the loan and other damages. See Docket No. 12, Ex. 3.

        Doral Bank later transferred the Loan to DFI Investments,

    LLC (“DFI”), who then substituted Doral Bank as plaintiff in

    the state court action. See Docket No. 12, Ex. 4. However, the

    state court kept Doral Bank in the case as a third-party

    defendant for the purpose of defending the Counterclaim. See

    Docket No. 22, ¶ 3. A few years later, Doral Bank was closed

    by the Office of the Commissioner of Financial Institutions of

    the Commonwealth of Puerto Rico and the FDIC-R was

    appointed receiver of Doral Bank, succeeding as Doral Bank’s

    party of interest in this action. See id. at ¶ 4.



        DFI later filed for voluntary bankruptcy and sold the Loan

    to Bautista, who substituted DFI as plaintiff in the state court
Case 3:19-cv-01687-SCC Document 25 Filed 03/08/21 Page 3 of 6

    BAUTISTA v. REGENCY ET AL.                                   Page 3



    action. See id. at ¶ 6. Doral Bank remained a third-party

    defendant for purposes of defending the Counterclaim. See id.

    Bautista notified the FDIC-R of the status of this action in state

    court, upon which time the FDIC-R was substituted into the

    place of Doral Bank as third-party Defendant to the

    Counterclaim. See Docket No. 12, Ex. 10. The FDIC-R then

    removed the case to this Court pursuant to 12 U.S.C. §

    1819(b)(2)(B), which allows the FDIC to remove a state court

    case within ninety days of being substituted as a party in that

    matter. See Docket No. 1.

        The FDIC-R then filed a Motion to Dismiss for Lack of

    Jurisdiction of the Third-Party Complaint (the Counterclaim)

    pursuant to Federal Rule of Civil Procedure 12(b)(1). See

    Docket No. 22. The FDIC-R argues that the Regency

    Defendants failed to exhaust their administrative remedies as

    required under Title 12 of the U.S. Code. See id. The Regency

    Defendants did not oppose the Motion to Dismiss, and the

    FDIC-R then filed another Motion to Dismiss as a Matter of

    Law of the Third-Party Complaint (the Counterclaim). See

    Docket No. 23. Bautista then filed a Motion to Remand

    pursuant 28 U.S.C. § 1452(b), arguing that the FDIC-R’s

    Motions to Dismiss should be granted, which would leave

    this Court without subject matter jurisdiction over the

    remaining foreclosure action and making state court the only

    appropriate forum to hear that matter. See Docket No. 24.
Case 3:19-cv-01687-SCC Document 25 Filed 03/08/21 Page 4 of 6

    BAUTISTA v. REGENCY ET AL.                                   Page 4



        II.     Legal Standard

        A party may move to dismiss an action for lack of subject

    matter jurisdiction pursuant to Federal Rule of Civil

    Procedure 12(b)(1). “[T]he party invoking the jurisdiction of a

    federal court carries the burden of proving its existence.” P.R.

    Tel. Co. v. Telecomm’s Reg. Bd. of P.R., 189 F.3d 1, 7 (1st Cir.

    1999). Rule 12(b)(1) motions are judged according to the same

    standard of review as a Rule 12(b)(6) motion, so a complaint

    must allege “a plausible entitlement to relief.” Bell Atl. Corp.

    v. Twombly, 550 U.S. 544, 559 (2007).

        III.    Analysis

        As part of the comprehensive statutory scheme regulating

    the FDIC’s authority as receiver for failed financial

    institutions under the Financial Institutions Reform, Recovery

    and Enforcement Act of 1989 (“FIRREA”), Congress created a

    detailed procedural process for the processing of claims

    under that statute in order for the FDIC to handle failed

    depository institutions in an expeditious manner. See Acosta-

    Ramírez v. Banco Popular de Puerto Rico, 712 F.3d 14, 19 (1st Cir.

    2013). 12 U.S.C. § 1821(d)(3)-(13). Under that process, the

    FDIC, as receiver, is required to publish notice that the failed

    institution’s creditors must file claims with the FDIC by a

    specified date, after which, if a claim is filed, the FDIC has 180

    days to determine whether to approve or disallow the claim.

    12 U.S.C. §§ 1821(d)(3)(B)(i), 1821(d)(5)(A)(i). Claimants then

    have sixty days from the date of disallowance or from the
Case 3:19-cv-01687-SCC Document 25 Filed 03/08/21 Page 5 of 6

    BAUTISTA v. REGENCY ET AL.                                 Page 5



    expiration of the 180-day administrative decision deadline to

    seek judicial review in an appropriate federal district court.

    Id. § 1821(d)(6)(A).

        FIRREA restricts “the jurisdiction of courts [from]

    hear[ing] certain claims where the plaintiff has not complied

    with the statutory claims process” set out in § 1831. Acosta-

    Ramírez, 712 F.3d at 19. That section provides that no court

    shall have jurisdiction over “any claim or action for payment

    from, or any action seeking a determination of rights with

    respect to, the assets of any depository institution for which

    the [FDIC] has been appointed receiver.” 12 U.S.C. §

    1821(d)(13)(D). In sum, if a claimant fails to comply with the

    statutory review process, no court has subject-matter

    jurisdiction to hear the case, and the case should be dismissed

    with prejudice. See Marquis v. FDIC, 965 F.2d 1148, 1151 (1st

    Cir. 1992); FDIC v. Estrada-Colón, 848 F. Supp. 2d 206, 212-13

    (D.P.R. 2012); FDIC v. Estrada-Rivera, 813 F. Supp. 2d 265, 269-

    79 (D.P.R. 2011).

        The Regency Defendants’ Counterclaim (also referred to

    as the “Third Party Complaint”) is based on actions taken by

    Doral Bank, a failed bank for which the FDIC was named as

    receiver under 12 U.S.C. § 1821(d)(13)(D). In their Motions to

    Dismiss, the FDIC-R avers that the Regency Defendants did

    not submit a proof of claim to the FDIC-R as statutorily

    required, and the Regency Defendants have provided no

    opposition to those Motions. Moreover, this Court has held,

    in accordance with Local Rule 7(b), “failure to oppose a
Case 3:19-cv-01687-SCC Document 25 Filed 03/08/21 Page 6 of 6

    BAUTISTA v. REGENCY ET AL.                                  Page 6



    motion in the District of Puerto Rico authorizes the presiding

    district judge to summarily grant the unopposed motion, ‘at

    least when the result does not clearly offend equity.’”

    Rodriguez-Salado v. Somoza-Colombani, 937 F. Supp. 2d 206,

    210-11 (D.P.R. 2013) (quoting NEPSK, Inc. v. Town of Houlton,

    283 F.3d 1, 7 (1st Cir. 2002)). Therefore, the Counterclaim is

    dismissed with prejudice for lack of subject matter

    jurisdiction.

        IV.     Conclusion

        For the reasons set forth above, the FDIC-R’s Motions to

    Dismiss at Docket Numbers 22 and 23 are GRANTED and the

    Regency Defendants’ Counterclaim against the FDIC-R is

    dismissed with prejudice. Because the Court no longer has

    subject matter jurisdiction over this case, Bautista’s Motion to

    Remand at Docket Number 24 is GRANTED and this case is

    remanded to Puerto Rico Court of First Instance, Humacao

    Division, case number HSCI2009-00565(207), to continue the

    foreclosure action against the Regency Defendants.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 8th day of March 2021.

                    S/ SILVIA CARREÑO-COLL
                    UNITED STATES DISTRICT COURT JUDGE
